Orders of Family Court, entered June 29,1965 and August 10, 1965, unanimously modified, on the law, on the facts, and in the exere’se of discretion, to fix the amount of support directed to be paid by the respondent for the support and maintenance of his three infant children at the sum of $130 per week, and said orders other*526wise affirmed, with $30 costs and disbursements to the petitioner. A prior separation agreement, which had been incorporated into a Mexican divorce decree, provided for $130 weekly payments by the defendant for the support of his children. Since, on the basis of the record, it is established that the said sum is presently the fair and reasonable sum required to be paid for their support and maintenance and that the respondent is possessed of sufficient means to pay the same, it was improper for the court to reduce the payments to $110 per week. (See Family Ct. Act, § 413.) Concur ■—Botein, P. J., McNally, Eager, Steuer and Capozzoli, JJ.